Long Tuminello, LLP

Attorneys at Law
Members:

Associate.s:
John E. Long, Jr.“‘ 120 Fourth Avenue E|izabeth J. Grosso
Barry M. Tuminello Bay Shore, Hew York 11706 Brittany A. Fiorenza
David H. B_esso, P.C. 651-666-2500 / 651~666-5766 Hicole L. Bohler
Haro|d Se|lgman, P.C. Fax: 651-666-340] Yvonne Randazzo
K€Vln J- W€rl’l€r (service by fax not permitted) J€ffrey PanaSCi

William M. Sullivan
Michel|e Au|ivo|a, P.C. Of CO””S€L‘
haren S. Svendsen "* November 26’ 2018 Frank Maffei
:&|s:°ad;nl:;addln florida ti t Al'thul' M. Cfomal'ty,
a "‘ c "‘ °""e° °“ }i’ef, /¥}{S. .Supreme Ct Jmstice
. . . (1.919"20]4}

Vla: ECF Flllng

Hon. Joan M. Azrack

United States District Court
Eastern District of NeW Yorl<
Long Isla.nd Courthouse

100 Federal Plaza

Central Islip, New York 11722

Re: United States ofAmerz'ca vs_ Vz`ncent J. Trimarco
Ind:'ctment No. CR ~ l 7 0583 (Azrack, .I/Shields,M..I

Dear Judge Azrack:
Please accept this letter as application t0 the court to withdraw as counsel for Vincent J.
Trirnarco in the matter of United States of America VS. Vincent J. Trimarco. Mr. Trimarco has

consented to this application and Will be Seeking to retain new counsel.

This matter is scheduled for a Status conference on Decernber 12, 201 S, to arrange a
motion Sehedule. I have notified AUSA Raymond Tierney concerning this requestl

Thank you for your cooperation herein.

Very t ly y urs,

  

DA ID I-I.
DHB:ap
cc: Rayrnond Tierney, AUSA
Vincent J. Trirnarco

